DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the height-adjustable support device in claim 15 and the displacement device in claim 1 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“a displacement device enabling and causing displacement of the shredding shafts for decoupling and coupling the shaft-side coupling element from or to the housing-side coupling element” in claim 1.  The displacement device will be interpreted using broadest reasonable interpretation as any device that enables and causes displacement. 
In claim 13, “a changing device for gripping, holding, and transporting the dual-shaft assembly” will be interpreted as a gripping arm or any structure sufficiently described in the specifications for performing the claimed function, namely, for gripping, holding, and transporting the dual-shaft assembly, and functional equivalents thereof.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, Applicant claims a height-adjustable support device at a coupling-side end of the housing on which the changing device can rest to enable a height-defined position of the dual-shaft assembly when the dual-shaft assembly is changed. However, there is no structure in the disclosure of a height-adjustable support device with the embodiments disclosed. While page 12, paragraph 2 states that a height-adjustable support device can be provided at a coupling-side end of the housing on which the changing device can rest in order to enable a height-defined position of the dual-shaft assembly when changing the dual-shaft assembly, the drawings 4-10 do not show a height-adjustable support device or a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 19, the term “preferably” is used making the claims and their dependents indefinite because preference is subjective and it is unclear whether the limitations following the term limits the claim or not. Dependent claims 8-11 are also rejected for this reason. 
Claim limitation “displacement device enabling displacement of the shredding shafts for decoupling and coupling the shaft-side coupling element from or to the housing-side coupling element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear linkage between the displacement device and a structure in the specification. Therefore, the claims 1-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
Claims 1-3, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (US 5580009).
Regarding claim 1, Kennedy teaches a shredding device, comprising: 
two shredding shafts (10a and 10b in Fig. 1) arranged parallel to each other (See positions of 10a and 10b in Fig. 1) with shredding elements arranged thereon (24 in Fig. 2), wherein the shredding shafts are preferably rotatable mechanically synchronized to each other (Col. 2, lines 64-67);
a shaft-side coupling element (See annotated Fig. 4)  which is connected to a respective first end (See end of shafts 10a and 10b where 11 is mounted in Fig. 3) of the shredding shafts (10a and 10b);

a displacement device (33 in Fig. 5) enabling and causing displacement (See outline of displaced shredding shaft in Fig. 2; Col. 3, lines 58-63)  of the shredding shafts (10a and 10b in Fig. 3) for decoupling and coupling (See shaft-side coupling element decoupled from 15b in annotated Fig. 4 and see how shaft 10b slides out in outline of shredding shaft in Fig. 2) the shaft-side coupling element (See annotated Fig. 4) from or to the housing-side coupling element (15a and 15 b in Fig. 4).
Note that since insufficient structure is described for a displacement device, the broadest reasonable interpretation is being used as any structure that enables and causes displacement of the shredding shafts. Further that the displacement device (33 in Fig. 5) is considered to enable and cause displacement of the shredding shafts because the displacement device along with the mechanism that moves the shredding shaft to cause the shredding shaft to be displaced as shown in Fig. 2. Also note that while the displacement device is only shown to remove one shaft, both shafts can be removed by attaching the displacement device to the other side of the housing (Col. 2, lines 29-35).

    PNG
    media_image1.png
    669
    1043
    media_image1.png
    Greyscale

Regarding claim 2, Kennedy teaches a shredding device according to claim 1 as explained above, wherein the housing-side coupling element (15a and 15b in Fig. 4) and the shaft-side coupling element 
Regarding claim 3, Kennedy teaches a shredding device according to claim 1 as explained above, wherein a coupling-side housing wall is double-walled and undivided (See annotated Fig. 3).

    PNG
    media_image2.png
    776
    1047
    media_image2.png
    Greyscale

 Regarding claim 16, Kennedy teaches a shredding device according to claim 2 as explained above, wherein a coupling-side housing wall is double-walled and undivided (See annotated Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 7, 9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy as applied to claims 1-3 above, and further in view of Doppstadt (US 20150217299).
Regarding claim 7, Kennedy discloses the limitations of claim 1 as explained above. 
While Kennedy discloses at least one maintenance plate (17 in Fig. 1; Col. 3, lines, 35-38) of the housing (6 in Fig. 1) that is arranged along the shafts (See 17 in Fig. 1 near the shaft 10a), Kennedy does not disclose a maintenance flap that is foldable about an axis of rotation extending preferably parallel to the shredding shafts.
In another shredding device, Doppstadt teaches a maintenance flap (B in Fig. 1b) that is foldable (See maintenance flap B in Figs. 2 and 3) about an axis of rotation (See axis of rotation of maintenance flap B by comparing position of B in Figs. 2 and ) extending preferably parallel to the shredding shaft. 
	Note that Examiner is using Applicant’s definition of foldable as being equivalent to pivotable (See spec pg. 14, paragraph 2, line 1-3; See 100 in Fig. 4).
	Also note that the axis of rotation of the maintenance flap (B in Fig. 1b) is extending parallel to any arbitrary point of the shredding shaft.
	Given that Kennedy must remove the maintenance plate (17 in Fig. 1; Col. 3, lines, 35-38) to reach the interior of the device and Kennedy aims to reduce maintenance time by minimizing disassembly of the apparatus to service the shredding shafts (Col. 1, lines 66-Col. 2, liens 1-2; Col. 2, lines 25-27), it would have been obvious to substitute Doppstadt’s maintenance flap for Kennedy’s maintenance plate to further reduce maintenance time by making the interior more easily accessible by not requiring tools to reach the interior of the device (See last line of paragraph 0005 in the first column and lines 1-2 of paragraph 0005 in the second column and paragraph 0006 of Doppstadt). 
Regarding claim 9, the combination of Kennedy and Doppstadt teach the limitations of claim 7 as explained above. The combination of Kennedy and Doppstadt further teaches a shredding device wherein 
Regarding claim 19, Kennedy discloses the limitations of claim 2 as explained above. 
While Kennedy discloses at least one maintenance plate (17 in Fig. 1; Col. 3, lines, 35-38) of the housing (6 in Fig. 1) that is arranged along the shafts (See 17 in Fig. 1 near the shaft 10a) wherein two such maintenance plates (17 in Fig. 1 and 2) are arranged on opposite sides (See position of maintenance plates 17 in Fig. 1 and 2) of the housing (6 in Fig. 1), Kennedy does not disclose a maintenance flap that is foldable about an axis of rotation extending preferably parallel to the shredding shafts.
In another shredding device, Doppstadt teaches a maintenance flap (B in Fig. 1b) that is foldable (See maintenance flap B in Figs. 2 and 3) about an axis of rotation (See axis of rotation of maintenance flap B by comparing position of B in Figs. 2 and ) extending preferably parallel to the shredding shaft. 
Note that Examiner is using Applicant’s definition of foldable as being equivalent to pivotable (See spec pg. 14, paragraph 2, line 1-3; See 100 in Fig. 4).
Also note that the axis of rotation of the maintenance flap (B in Fig. 1b) is extending parallel to any arbitrary point of the shredding shaft.
Given that Kennedy must remove the maintenance plates (17 in Fig. 1 and 2; Col. 3, lines, 35-38) to reach the interior of the device and Kennedy aims to reduce maintenance time by minimizing disassembly of the apparatus to service the shredding shafts (Col. 1, lines 66-Col. 2, liens 1-2; Col. 2, lines 25-27), it would have been obvious to substitute Doppstadt’s maintenance flap for each of Kennedy’s maintenance plates to further reduce maintenance time by making the interior more easily accessible by not requiring tools to reach the interior of the device (See last line of paragraph 0005 in the first column and lines 1-2 of paragraph 0005 in the second column and paragraph 0006 of Doppstadt). 
Regarding claim 20, Kennedy discloses the limitations of claim 3 as explained above. 
While Kennedy discloses at least one maintenance plate (17 in Fig. 1; Col. 3, lines, 35-38) of the housing (6 in Fig. 1) that is arranged along the shafts (See 17 in Fig. 1 near the shaft 10a) wherein two such maintenance plates (17 in Fig. 1 and 2) are arranged on opposite sides (See position of maintenance 
In another shredding device, Doppstadt teaches a maintenance flap (B in Fig. 1b) that is foldable (See maintenance flap B in Figs. 2 and 3) about an axis of rotation (See axis of rotation of maintenance flap B by comparing position of B in Figs. 2 and ) extending preferably parallel to the shredding shaft. 
Note that Examiner is using Applicant’s definition of foldable as being equivalent to pivotable (See spec pg. 14, paragraph 2, line 1-3; See 100 in Fig. 4).
Also note that the axis of rotation of the maintenance flap (B in Fig. 1b) is extending parallel to any arbitrary point of the shredding shaft.
Given that Kennedy must remove the maintenance plates (17 in Fig. 1 and 2; Col. 3, lines, 35-38) to reach the interior of the device and Kennedy aims to reduce maintenance time by minimizing disassembly of the apparatus to service the shredding shafts (Col. 1, lines 66-Col. 2, liens 1-2; Col. 2, lines 25-27), it would have been obvious to substitute Doppstadt’s maintenance flap for each of Kennedy’s maintenance plates to further reduce maintenance time by making the interior more easily accessible by not requiring tools to reach the interior of the device (See last line of paragraph 0005 in the first column and lines 1-2 of paragraph 0005 in the second column and paragraph 0006 of Doppstadt). 
Claims 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kennedy and Doppstadt as applied to claim 7 above, and further in view of Doppstadt (US 20150217299) as evidenced by Williams (US 4385723).
	Regarding claim 8, the combination of Kennedy and Doppstadt teach the limitations of claim 7 as explained above.  
	 Doppstadt teaches a shredding device wherein a counter rake (See plurality of tines 42 that form a counter rake Fig. 1a of Doppstadt) is fastened to an inside (See 42 on the maintenance flap B in Fig. 1a of Doppstadt) of the at least one maintenance flap (B in Fig. 1a of Doppstadt) wherein the counter rake comprises one or more tines (42 in Fig. 1a of Doppstadt) which engage (See 42 in Fig. 3 of Doppstadt) 
Note that while Dopptstadt’s shredding apparatus only includes one shredding shaft, it is known in the art that the added shredding elements on the maintenance flap are not exclusive to single shaft shredders. For example, Williams demonstrates a dual shaft shredder (See shafts 16 and 17 in Fig. 1) with pivoting counter rakes (28 in Fig. 1), and re-cutting rakes (18 in Fig. 1) that are used to act with the shredding shafts to help further shred material (Col. 2, lines 16-22 of Williams).
Regarding claim 10, the combination of Kennedy and Doppstadt teach the limitations of claim 7 as explained above. The combination of Kennedy and Doppstadt further teaches a shredding device wherein a re-cutting rake (32 in Fig. 1b of Doppstadt) is further provided in the housing (See 32 in Fig. 3 of Doppstadt), wherein the re-cutting rake (32 in Fig. 1b of Doppstadt) performs additional shredding of input material already shredded by the shredding shafts (10a and 10b in Fig. 1 of Kennedy), wherein the re-cutting rake (32 in Fig. 1b of Doppstadt) is located below the shredding shafts (See 32 below shaft 7 in Fig. 3 of Doppstadt; 10a and 10b in Fig. 1 of Kennedy) and is pivotable out of the housing in the direction  (See 32 on pivotable maintenance flap B in Fig. 2 of Doppstadt) of the opened at least one maintenance flap (B in Fig. 2 of Doppstadt) in an opened state (See B in an open state in Fig. 2 of Doppstadt) by means of a pivot device (paragraph 0030, last three lines of Doppstadt).
Regarding claim 11, the combination of Kennedy and Doppstadt teach the limitations of claim 10 as explained above. The combination of Kennedy and Doppstadt further teaches a shredding device wherein parts which impede a pivoting out of the re-cutting rake (32 in Fig. 2 of Doppstadt) are moved together with the re-cutting rake (32 in Fig. 2 of Doppstadt) in such a way that a pivoting out (See double arrow a-b to see pivotability in Fig. 2 and paragraph 0031 of Doppstadt) is possible.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wollenhaupt (US 7451945) in view of Hoehn (US 10940483).
Regarding claim 1, Wollenhaupt discloses a shredding device (Col. 1, lines 28-31), comprising: two shredding shafts (See annotated Fig. 2a) arranged parallel (See position of shredding shafts with 
Note that the first end is considered the end that is shown in annotated Fig. 2a. Also note the shaft-side coupling element is considered the surface of the shaft assembly 4 or 3 in Figs. 1-3 that is in contact with the upper surface of the link 5.
Wollenhaupt fails to teach shredding shafts with shredding elements arranged thereon, wherein the shredding shafts are rotatable mechanically synchronized to each other.
In a similar apparatus, Hoehn teaches shredding shafts (24 in Fig. 1) with shredding elements arranged thereon (grooves 7 in Fig. 2), wherein the shredding shafts are rotatable mechanically synchronized to each other (See drive system using belts and a single motor in Figs. 5 and 6; Col. 2, lines 43-55). 
One of ordinary skill in the art before the effective filing date would have found it obvious to use Hoehn’s shredding elements on Wollenhaupt’s shredding shafts as a known improvement to a known device to yield a predictable result. One would be motivated to make such a substitution to comminute material more effectively due to edges formed by the grooves. 

    PNG
    media_image3.png
    705
    1019
    media_image3.png
    Greyscale

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wollenhaupt and Hoehn as applied to claim 1 above, and further in view of Kennedy.
Regarding claim 4, the combination of Wollenhaupt and Hoehn teach the limitations of claim 1 as explained above. Wollenhaupt further discloses an end wall an end wall (See annotated Fig. 2b) wherein the second ends are opposite to the first ends in the axial direction of the shredding shafts (shafts intrinsically have two ends); and wherein the end wall (See annotated Fig. 2b) is detachably fastened (See 15 in Figs. 1-2 that fastens the shredding shaft assemblies, which includes the end wall, to the part 6 of the housing; Col. 2, lines 28-32) to the housing (6 and 7 in Fig. 1) and can be installed and removed as a dual-shaft assembly of end wall and shredding shafts (See dual shaft assembly and end wall removed from housing in Fig. 3).

    PNG
    media_image4.png
    705
    1019
    media_image4.png
    Greyscale

Note that annotated Fig. 2b is simply given to show the structure of the art and does not accurately represent the orientation of the elements as everything would have the flipped orientation if viewed from the side opposite the side shown in the figures. 
While Wollenhaupt teaches a rotating shredding shaft (See annotated Fig. 2b; rollers by definition rotate) Wollenhaupt fails to explicitly disclose two bearing housings in the end wall. 
Kennedy teaches an end wall (22 in Fig. 3) in which two bearing housings (apertures that hold bearings 44 in Fig. 3; Col. 2, lines 66-67) are provided for supporting ends of a shredding shaft (15 in Fig. 3). 
Note that since no explicit structure of a bearing housing is required by the claim, using broadest reasonable interpretation, the bearing housing is considered the aperture that the bearing is inserted into.
Since Wollenhaupt discloses shredding shafts in the form of a roller press rolls and it is well known in the art that bearings and bearing housings are used to house a shaft, it would have been obvious to one of ordinary skill in the art before the effective filing date to use bearings in bearing housings as taught by Kennedy in Wollenhaupt’s end wall. 
claim 5, the combination of Wollenhaupt and Hoehn teach the limitations of claim 4 as explained above. Wollenhaupt further discloses the shredding device wherein the displacement device (12, 8 in Fig. 3) is coupled (See end walls on 12 and 8 in Fig. 3) to the end wall (See annotated Fig. 2b) in order to effect decoupling and coupling (See decoupled shaft assemblies 4 and 3 from the upper surface of 5 in Fig. 3) of the shaft-side coupling element (See annotated Fig. 2a) from or to the housing-side coupling element (See upper surface of 5 in Fig. 3), wherein the displacement device (12, 8 in Fig. 3) effects displacement (See displacement of 3 and 4 in Fig. 3) of the dual-shaft assembly (3 and 4 in Fig. 3) in the axial direction (See annotated Fig. 2b) of the shredding shafts (See annotated Fig. 2b) and withdrawal (See dual shaft assembly 3 and 4 not in contact with upper surface of 5 in Fig. 3) of the shaft-side coupling element (See annotated Fig. 2b) from the housing-side coupling element (See upper surface of link 5 in Fig. 3).
Note that the displacement device is coupled to the end wall in order to effect decoupling and coupling because through the coupling of the end wall to the displacement device, the shaft-side coupling element comes out of contact with the housing-side coupling element. Also note that the axial direction of the shredding shafts can be any axial direction, therefore it is the axial direction of the movement of the shredding shafts that can be seen by comparing Figs. 2 and 3. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenhaupt, Hoehn, and Kennedy as applied to claim 4 above, and further in view of Advanced Manipulators (NPL video).
Regarding claim 13, the combination of Wollenhaupt, Hoehn, and Kennedy teaches the limitations of claim 4 as explained above. 
While Wollenhaupt suggests a changing device be used for gripping, holding, and transporting the dual shaft assembly (Col. 5, lines 12-16), Wollenhaupt does not explicitly disclose a changing device for gripping, holding and transporting the dual-shaft assembly.
Note a crane or other lifting equipment suggested by Wollenhaupt (Col. 5, lines 12-16) to lift the dual shaft assembly would necessarily grip, hold, and transport the dual shaft assembly to lift it. 


    PNG
    media_image5.png
    702
    785
    media_image5.png
    Greyscale

Given that Wollenhaupt suggests a lifting device be used to change the rollers (Col. 5, lines 12-16) and it is well known in the art that cranes and lifting machines such as Advanced Manipulator's are used as shaft lifters, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Advanced Manipulator's changing device to grip, hold, and transport Wollenhaupt's dual shaft assembly (3 and 4 in Fig. 3).
 Regarding claim 14, the combination of Wollenhaupt, Hoehn, Kennedy, and Advanced Manipulators teaches the limitations of claim 13 and the shredding system wherein the changing device (See annotated photo of Advanced Manipulators) comprises retaining brackets (See annotated photo of Advanced Manipulators) which can be positioned around (See video where changing device brackets are 
Regarding claim 15, the combination of Wollenhaupt, Hoehn, Kennedy, and Advanced Manipulators teaches the limitations of claim 13 and the shredding system further comprising a height-adjustable support device (See annotated photo of Advanced Manipulators; see same structure in video of Advanced manipulators adjusting height) at a coupling-side end of the housing (See note) on which the changing device (See annotated photo of Advanced Manipulators) can rest (See changing device resting on height adjustable support device in annotated photo of Advanced Manipulators) to enable a height defined position (See height defined positions of shaft in video of Advanced Manipulators) of the dual shaft assembly (See 4 and 5 in Fig. 3 of Wollenhaupt) when the dual shaft assembly is changed (See lifting and lowering process in video of Advanced Manipulators).
	Note that using the broadest reasonable interpretation, the coupling-side end of the housing can be any end of the housing. Given that the height adjustable support device (See annotated photo of Advanced Manipulators; See device that supports and lifts the changing device in video of Advanced Manipulators) extends upwards, the coupling-side end of the housing will be considered the top end of the housing (top of 6 in Fig. 1 of Wollenhaupt), allowing the support device that extends upward to be positioned at the coupling side end of the housing. 
Allowable Subject Matter
Claims 6, 12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, it is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the hopper wall is provided pivotably about an axis in order to effect decoupling and coupling of the shaft-side coupling element from or to the housing-side coupling element when the hopper wall is pivoted, wherein the pivoting of the hopper wall causes a displacement 
	The combination of Wollenhaupt and Kennedy teach the limitations of claim 5 as explained above. Wollenhaupt further teaches a hopper (10 in Fig. 3) that is coupled (via housing 6) to the end wall (See annotated Fig. 2b). 
The combination of Wollenhaupt and Kennedy fail to teach the hopper wall is provided pivotably about an axis in order to effect decoupling and coupling of the shaft-side coupling element from or to the housing-side coupling element when the hopper wall is pivoted, wherein the pivoting of the hopper wall causes a displacement of the dual-shaft assembly in the axial direction of the shredding shafts and a withdrawal of the shaft-side coupling element from the housing-side coupling element
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention of claim 6. To modify the prior art to obtain the claimed invention would require hindsight because there is no motivation, suggestion, or teaching in the prior art to make the hopper wall pivotable in order to cause decoupling of the shaft-side coupling elements from the housing side coupling elements.  
Regarding claims 12, and 17-18, it is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a shredding device wherein the end wall is detachably fastened to the housing and can be installed and removed as a dual-shaft assembly of end wall and shredding shafts” in combination with the rest of the claimed limitations set forth in the independent claim. 
Regarding claims 17-18, Kennedy teaches the limitations of claim 2 and 3 as explained above. Kennedy further teaches an end wall (22 in Fig. 3) in which two bearing housings are provided (Col. 2, line 66-67; 44 in Fig. 3) for supporting a respective second end of the shredding shafts (10a and 10b in Fig. 3); wherein the second ends are opposite to the first ends in the axial direction of the shredding shafts (see both ends of shafts 10a and 10b in Fig. 3).

Wollenhaupt teaches a shredding device wherein the end wall (See annotated Fig. 2b) is detachably fastened (See 15 in Figs. 1-2 that fastens the shredding shaft assemblies, which includes the end wall, to the part 6 of the housing; Col. 2, lines 28-32) to the housing (6 and 7 in Fig. 1) and can be installed and removed as a dual-shaft assembly of end wall and shredding shafts (See dual shaft assembly and end wall removed from housing in Fig. 3).
Regarding claim 12, the combination of Kennedy and Doppstadt teaches the limitations of claim 10 as explained above. Kennedy further teaches an end wall (22 in Fig. 3) in which two bearing housings are provided (Col. 2, line 66-67; 44 in Fig. 3) for supporting a respective second end of the shredding shafts (10a and 10b in Fig. 3); wherein the second ends are opposite to the first ends in the axial direction of the shredding shafts (see both ends of shafts 10a and 10b in Fig. 3).
The combination of Kennedy and Doppstadt fail to teach a shredding device wherein the end wall is detachably fastened to the housing and can be installed and removed as a dual-shaft assembly of end wall and shredding shafts. 
Wollenhaupt teaches a shredding device wherein the end wall (See annotated Fig. 2b) is detachably fastened (See 15 in Figs. 1-2 that fastens the shredding shaft assemblies, which includes the end wall, to the part 6 of the housing; Col. 2, lines 28-32) to the housing (6 and 7 in Fig. 1) and can be installed and removed as a dual-shaft assembly of end wall and shredding shafts (See dual shaft assembly and end wall removed from housing in Fig. 3).
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention of claims 12, 17-18. To modify the prior art to obtain the claimed invention would destroy the base reference by requiring disassembly of the apparatus to remove the end wall, which is exactly what Kennedy aims to avoid by making the apparatus easy to enter without requiring disassembly.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the 112(f) interpretations in claim 1 and claim 13, Examiner maintains the 112(f) interpretation of a “a displacement device enabling and causing displacement of the shredding shafts for decoupling and coupling the shaft-side coupling element from or to the housing-side coupling element” in claim 1 and a “a changing device for gripping, holding and transporting the dual-shaft assembly” in claim 13 as both use the generic term “device” followed by a function and no definite structure is recited to determine what performs the function. 
	Regarding Applicant’s argument for the 112(a) rejection of claim 15, Examiner maintains that there is insufficient written description of the height-adjustable support device. Applicant references element 121 of Fig. 8 as the height-adjustable support device; however, the specification identifies 121 as he adjustable support foot (pg. 19, paragraph 1, lines 3; pg. 20, paragraph 3, line 3) but does not specify that the support foot is height adjustable. Therefore, the specification lacks written description of the structure that performs the adjusting. 
	Regarding Applicant’s argument for the 112(b) rejection of claims 1-20 for “a displacement device enabling and causing displacement of the shredding shafts for decoupling and coupling the shaft-side coupling element from or to the housing-side coupling element” being indefinite because the written description fails to disclose the corresponding structure for the performing the claimed function and to clearly link the structure, Examiner maintains the rejection of the displacement device being indefinite because it there is no clear link to the between the claimed function and the structure disclosed. Applicant’s argument references paragraph 3 of pg. 10 that specifies that the hopper wall is “included in this development in the displacement device.” This does not clarify if the hopper wall is the displacement device or merely a part of it and if it is only a part of it, what other structure is included in the displacement device. Further, one of ordinary skill in the art would not know how a hopper wall is a displacement device and therefore, written description of the structure is required. Applicant also references paragraph 5 of page 18, which states cylinders 120 press the hopper downwards and a pivot 
Applicant’s arguments with respect to prior art rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doppstadt (US-20200129988-A1) teaches a maintenance flap with a counter rake attached and a quick change device for the shredding shaft. 
	Hausler (US 4718614 A) teaches a pivotable maintenance flap and a changing device with a height-adjustable support for gripping, holding, and transporting a shaft. 
Rota (US 20100176233 A1) teaches a shredding device with multiple shredding shafts that can be removed in a shaft and end wall assembly. 
Croyle (EP 2662143) teaches a shredding device with a changing device and a height adjustable support device. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.C./Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725